DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 9/20/21.  Claim(s) 1, 3, 4, and 10 has/have been amended, claim(s) 2 is/are cancelled, and claim(s) 11-13 is/are new, and applicant states support can be found at instant specification Figs. 1, 3, and 8 and [pg 14 ln 8-27, p. 34 ln 22-not stated, and p. 35 ln 13].  Therefore, Claims 1, 3-5, and 10-13 is/are pending and have been addressed below.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application(s) JP 2019-088247 filed in Japan on May 8, 2019. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 9/20/21, with respect to rejections under 35 USC 112 for claim(s) 4-5 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 4-5.

Applicant’s arguments, see applicant’s remarks, filed 9/20/21, with respect to rejections under 35 USC 101 for claim(s) 1-5 and 10 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 8-9.
The Examiner respectfully disagrees because of the following, as noted in the rejection below.  The abstract idea now directed to generation of information to beginning the process of obtaining additional workers which is at least a method of organizing human activity (commercial or legal interactions including: agreements in the form of contracts; legal obligation; advertising, marketing or sales activities or behaviors, or business relations).  The additional elements including the specialized apparatus are 

Applicant’s arguments, see applicant’s remarks, filed 9/20/21, with respect to rejections under 35 USC 103 for claim(s) 1-5 and 10 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Objections

Claim(s) 1-13 is/are objected to because of the following informalities: Claim(s) 1 and 10 each state the limitation “upon receipt of an instruction from the terminal.”  For clarity they should read the terminal operated by an administer of the store (as opposed to possibly being confused with the other terminal, or any one of the other terminals).  Claims are identical.  Appropriate correction, or clarification, is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:


Claim(s) 1, 3-5, and 10-13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1 and 10 as drafted, is/are a process (claim(s) 10 recites a series of steps) and system (claim(s) 1 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to predicting staffing needs.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 10: storing data regarding stay of shoppers who come in and go out of the store and data regarding a shift of staff for a predetermined operation of the store;
referring to the data regarding stay of shoppers;
determining the number of staff members necessary on a time period in the predetermined operation of the store on a basis of the data regarding stay of shoppers,
acquiring the number of staff members registered on a time period in the predetermined operation on a basis of the data regarding a shift of staff for the predetermined operation;
comparing the number of staff members necessary and the number of staff members registered with each other on a time period;
generating information on results of the comparison and control to transmit the generated information to an administrator of the store, the information including information indicating a time slot insufficient in staff and information indicating the number of insufficient staff members when the number of staff members necessary exceeds the number of staff members registered; and
upon receipt of an instruction from the terminal, generating a request for additional workers and controlling the network interface to transmit the generated request to an information distribution apparatus configured to communicate with one or more terminals operated by potential workers of the store.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including: agreements in the form of contracts; legal obligation; advertising, marketing or sales activities or behaviors, or business relations).
The additional elements unencompassed by the abstract idea include apparatus, a network interface; a memory; a processor (claim(s) 1), storage device, terminals, information distribution apparatus (claim(s) 1 and 10).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [pg 8 information processing apparatus]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 3-5 and 11-13 further define the abstract idea of claim(s) 1 and 10 with additional steps to a) generate additional data to plurality of predictions in a predetermined time period, plurality of predictions in a first predetermined time period, further define first  predetermined time period and/or b) further define existing data 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2010/0036706 A1) in view of Roberts et al. (US 2010/0256987 A1) and Cohen (US 2013/0275321 A1).

Regarding claim 1 and 10 (currently amended), Cohen teaches a method carried out by a store management apparatus for managing human resources at a store, the method comprising:
storing, in a storage device in advance, data regarding stay of shoppers who come in and go out of the store and data regarding a shift of staff for a predetermined operation of the store;
referring to the data regarding stay of shoppers;
determining the number of staff members necessary on a time period in the predetermined operation of the store on a basis of the data regarding stay of shoppers,
acquiring the number of staff members registered on a time period in the predetermined operation on a basis of the data regarding a shift of staff for the predetermined operation;
comparing the number of staff members necessary and the number of staff members registered with each other on a time period; and
generating information on results of the comparison and the generated information and an administrator of the store, the information including information indicating a time slot insufficient in staff and information indicating the number of insufficient staff members when the number of staff members necessary exceeds the number of staff members registered [for the limitations above see at least [0061, 0125] database 106 records number of visitors; [0126, 0128] database 106 also contains human resource information such as rostered staff; [0061, 0127] use shopper and staff data to predict store status of staffing need based on shopper data; Fig. 3 and 4 and [0118, 0120] staff: rostered vs actual vs predicted, over varying time periods; [0127, 0130] vary times can be predetermined; Fig. 2-4 and [0117, 0118, 0120] display various data including staff: rostered vs actual vs predicted, over varying time periods; [0117-0119, 0123, 0130] manager]; and
workers of the store [see at least [0126, 0128] database 106 also contains human resource information such as rostered staff; Fig. 3 and 4 and [0118, 0120] staff: rostered vs actual vs predicted, over varying time periods].


{An information processing apparatus, comprising: a storage device that stores data regarding stay of shoppers who come in and go out of a store, and data regarding a shift of staff for a predetermined operation of the store; a network interface; a memory that stores a program; and a processor that executes the program - Claim 1} [see at least [0049, 0093] for a computer or computers performing the functions of the system; [0106] display recommendation at one or more pharmacy computers];
determining the number of staff members necessary on an hourly basis [see at least [0020] “convert the predicted timing and volume of pharmacy activities into a recommended minimum number of persons required at each skill level for each hour of a given day to be scheduled. In addition, the process and software program can produce a recommended skeleton staffing schedule that indicates the minimum number of persons required at each skill level, e.g., pharmacist, technician and support staff, for each hour of the day”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen with Roberts to include the limitation(s) above as disclosed by Roberts.  Doing so would improve Cohen’s customer service (“strive to meet customer needs and expectations”) by having correct number and type of staff at time appropriate times [see at least Roberts [007-0008, 0020] ].

Cohen in view of Roberts teaches predicting staffing needs in commercial and public places such as banks, shops, supermarkets, department stores, libraries and the like for a time period [see Cohen [0001] ] including an hourly basis [see Roberts [0020] ].  Cohen in view of Roberts doesn’t explicitly teach what happens after a determination for workers is needed however, in the field pertinent to the particular problem with which the applicant was concerned such as acquiring staffing needs, Chuang discloses
controlling a network interface to transmit information to a terminal operated by a user [see at least [0139] system communicates information with a user (hiring party) ]; and
upon receipt of an instruction from the terminal, generating a request for additional workers and controlling the network interface to transmit the generated request to an information distribution apparatus configured to communicate with one or more terminals operated by potential workers of the hiring party [the limitation is interpreted based on broadest reasonable interpretation of instant specification [pg 35 second para] in ACT107 and 205 the system communicates with an intermediary device and the intermediary device communicates with the worker device,
[0087, 0091] hiring party submits job posting to system and system sends posting to recruiter and this all done via network 124; Fig. 8 and [0135-0136] for system based on a request from hiring personnel contacts a recruiter who can contact a candidate; [0140] system lets recruiter tell candidate that candidate’s application submitted by the recruiter was successfully received; [0098, 0140] communication is between devices thus recruiter device communicates with the candidate device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Roberts with Chuang to include the limitation(s) above as disclosed by Chuang.  Doing so would help achieve Cohen in view of Roberts’ (Cohen’s) goal of “overall improvement in store productivity, … customer service levels” where customer service is “strive to meet customer needs and expectations.”
Furthermore, all of the claimed elements were known in the prior arts of Cohen in view of Roberts and Chuang and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 3 and 11, modified Cohen teaches the information processing apparatus according to claim 1, wherein the processor
the number of staff members necessary are determined at a plurality of prediction timings of a day, and
the number of staff members necessary and the number of staff members registered are compared with each other on a time period in a predetermined period [for the limitations above see at least Fig. 4 and [0120] “an overall graphical analysis for a 

Modified Cohen teaches predicting staffing needs in commercial and public places such as banks, shops, supermarkets, department stores, libraries and the like [see Cohen [0001] ] for a time period but not an hourly basis.  However, in the field pertinent to the particular problem with which the applicant was concerned such as predicting staffing needs, Roberts discloses the number of staff members on an hourly basis [see at least [0020] “convert the predicted timing and volume of pharmacy activities into a recommended minimum number of persons required at each skill level for each hour of a given day to be scheduled. In addition, the process and software program can produce a recommended skeleton staffing schedule that indicates the minimum number of persons required at each skill level, e.g., pharmacist, technician and support staff, for each hour of the day”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cohen with Roberts to include the limitation(s) above as disclosed by Roberts.  Doing so would improve Cohen’s customer service (“strive to meet customer needs and expectations”) by having correct number and type of staff at time appropriate times [see at least Roberts [007-0008, 0020] ].

Regarding claim 4 and 12, modified Cohen teaches the method according to claim 10, 
wherein at each of a plurality of prediction timings of a day, the number of staff members necessary on a time period in a first predetermined period is determined, the first predetermined period coming after said each of the plurality of prediction timings, and
the number of staff members necessary and the number of staff members registered are compared with each other on an hourly basis in the first predetermined period [the limitations above are interpreted as determine the number of staff members needed on an hourly basis (a time period) in a first predetermined time period, the first predetermined time period is after each of the plurality of prediction timings,
compare the number of staff members necessary and the number of staff members registered with each other on an hourly basis (a time period) in the first time predetermined period,
then see at least [0061, 0125] database 106 records number of visitors; [0126, 0128] database 106 also contains human resource information such as rostered staff; [0061, 0127] use shopper and staff data to predict store status of staffing need based on shopper data; Fig. 3 and 4 and [0118, 0120] staff: rostered vs actual vs predicted, over varying time periods; [0127, 0130] vary time periods can be predetermined and the system is for early warning thus before the predetermined time period; Fig. 2-4 and [0117, 0118, 0120] display various data including staff: rostered vs actual vs predicted, over varying time periods].

Modified Cohen teaches predicting staffing needs in commercial and public places such as banks, shops, supermarkets, department stores, libraries and the like 
the number of staff members necessary on an hourly basis in a period is determined [see at least [0020] “convert the predicted timing and volume of pharmacy activities into a recommended minimum number of persons required at each skill level for each hour of a given day to be scheduled. In addition, the process and software program can produce a recommended skeleton staffing schedule that indicates the minimum number of persons required at each skill level, e.g., pharmacist, technician and support staff, for each hour of the day”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cohen with Roberts to include the limitation(s) above as disclosed by Roberts.  Doing so would improve Cohen’s customer service (“strive to meet customer needs and expectations”) by having correct number and type of staff at time appropriate times [see at least Roberts [007-0008, 0020] ].

Regarding claim 5 and 13, modified Cohen teaches the method according to claim 12, wherein
the first predetermined period is a time period that starts at a time after an elapse of a second predetermined period starting from a time of the prediction timing [see at least Cohen [0117] for time periods such as 40 which are after the predicted time period of 17:48; [0127, 0130] a) vary time periods can be predetermined including predetermined increments (thus a second predetermined period follows a first .

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        
/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624